Citation Nr: 1010167	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  04-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spondylosis.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from August 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  That decision granted service 
connection for lumbar spondylosis and assigned a 10 percent 
disability evaluation effective from June 16, 2003.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in February 2006.  
That development was completed, and the case was returned to 
the Board for appellate review.

In August 2007, the Board issued a decision denying the 
benefits sought on appeal.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a September 2008 Order, the 
Court vacated the August 2007 Board decision and remanded the 
matter to the Board for development consistent with the 
parties' Joint Motion for Remand (Joint Motion).

The Board also notes that the Veteran's claims for a higher 
initial evaluation for radiculopathy of the right and left 
lower extremities were previously remanded for further 
development in August 2007.  That development has not been 
completed.  As such, those issues are not currently before 
the Board for appellate review.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination 
and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In this case, the Veteran was afforded VA examinations in 
September 2003, August 2006, and January 2007, and a medical 
opinion was obtained in April 2007.  However, the parties to 
the Joint Motion questioned the adequacy of the January 2007 
VA examination and the April 2007 medical opinion.  Moreover, 
the Veteran's representative submitted a letter in January 
2010 in which he argued that the Veteran should be reexamined 
based on the age of the most recent examination and its 
inadequacies.  Indeed, the Board notes that the Veteran has 
received continuing treatment since his VA examinations.  
Therefore, the Board finds that a VA examination is in order 
in this case for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-
connected lumbar spine disability.

In addition, the Board notes that the Veteran has recently 
submitted forms identifying his current treatment providers 
and authorizing the release of such information to VA.  Some 
of those records appear to be associated with the claims 
file, but it is unclear whether there may be other additional 
records.  Therefore, the RO should take this opportunity to 
obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's service-
connected spine disability. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected lumbar spine disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file, as well as 
those identified in the VA Forms 21-4142 
submitted in January 2010 that are not 
already contained in the claims file. 

2.  After completing the action in the 
preceding paragraph, the Veteran should 
be afforded a VA examination to 
ascertain the current severity and 
manifestations of his service-connected 
lumbar spondylosis.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on 
the severity of the Veteran's service-
connected lumbar spine disability.  The 
examiner should report all signs and 
symptoms necessary for rating the 
Veteran's disability under the rating 
criteria, to include the range of motion 
of the spine in degrees and the total 
duration of any incapacitating episodes.  
The examiner should indicate whether 
there is muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If any benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matters the Board 
has remanded to the regional office. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



